Name: Council Decision (CFSP) 2019/96 of 21 January 2019 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  European construction;  civil law
 Date Published: 2019-01-22

 22.1.2019 EN Official Journal of the European Union L 19/9 COUNCIL DECISION (CFSP) 2019/96 of 21 January 2019 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (1). (2) Two natural persons designated in Annex II to Decision (CFSP) 2016/849 are deceased, and their entries should be removed from that Annex. (3) Annex II to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX In Decision (CFSP) 2016/849, Annex II, Part (I)(A), the following entries are removed: 2. CHU Kyu-Chang (D.O.B. 25.11.1928) 4. KIM Yong-chun (D.O.B. 4.3.1935).